FILED
                            NOT FOR PUBLICATION
                                                                            MAR 24 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JUAN ROLANDO HERNANDEZ-                          Nos. 11-73790
AGUILAR,                                              19-71762
                                                      20-70466
              Petitioner,
                                                 Agency No. A092-703-483
 v.

MERRICK B. GARLAND, Attorney                     MEMORANDUM*
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 18, 2022**
                               Las Vegas, Nevada

Before: KLEINFELD, D.M. FISHER,*** and BENNETT, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
      Juan Hernandez-Aguilar argues in three petitions that the BIA erred in

denying his multiple motions before the BIA to reopen his case and his multiple

motions to reconsider prior decisions. All three petitions are denied in part and

dismissed in part.1



      Because Petitioner is removable for a controlled substance conviction, our

review of the BIA’s decisions is limited to constitutional claims or questions of

law. 8 U.S.C. § 1252(a)(2)(D). We review the BIA’s determinations of questions

of law and legal conclusions de novo. Vitug v. Holder, 723 F.3d 1056, 1062 (9th

Cir. 2013).



      With regard to the 2011 motion to reopen, we find no legal or constitutional

error. To the extent that Petitioner attacks the BIA’s factual determinations, we

lack jurisdiction. Petitioner asserts that the BIA violated his due process rights. In

order to succeed on this claim, he must show prejudice such that the outcome of

the proceedings was affected by the violation. Cruz Rendon v. Holder, 603 F.3d


      1
        Petitioner has made a motion for us to take judicial notice of a
Memorandum by the former Department of Homeland Security Secretary Janet
Napolitano dated June 15, 2012. Case No. 11-73790, Dkt. No. 11. This motion is
denied. We cannot independently take judicial notice of a document not part of the
record. Aguilar-Osorio v. Garland, 991 F.3d 997, 1000 (9th Cir. 2021).
                                           2
1104, 1109 (9th Cir. 2010). Even if there were a violation here, and we do not

believe there was, Petitioner cannot show prejudice because his evidence only

makes reference to continuing problems in Mexico and fails to show any change in

country conditions. Rodriguez v. Garland, 990 F.3d 1205, 1210 (9th Cir. 2021).



      With regard to the 2018 and 2019 motions to reopen and motions to

reconsider, Petitioner has waived any objection to the BIA’s finding that all of the

motions were either time- or number-barred by failing to raise the issue in his

opening brief. Cruz v. Int’l Collection Corp., 673 F.3d 991, 998 (9th Cir. 2012).



      Finally, with regard to Petitioner’s three motions to the BIA to sua sponte

reopen his case, we lack jurisdiction to review the BIA’s decisions. Singh v.

Holder, 771 F.3d 647, 650 (9th Cir. 2014).



Petitions DENIED in part and DISMISSED in part.




                                          3